An injunction awarded to restrain a trespass by the erection of a wall upon land of which the complainant and his grantors had held adverse possession for more than twenty years.The bill prayed that the defendant should be restrained from building or completing the said wall, and for other relief.it was ordered that the injunction issue, and further, that the complainant shew cause two days later why the injunction should not be dissolved, and that notice be given to the defendant of this order.who subsequently abandoned the erection of the wall, removed the portion already built, and the bill was then dismissed by consent.